FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 JUAN CARLOS FUENTES,                               No. 13-74056
                                 Petitioner,
                                                     Agency No.
                      v.                            A075-698-012

 LORETTA E. LYNCH, Attorney
 General,                                             OPINION
                       Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                   Submitted August 31, 2016*
                      Pasadena, California

                    Filed September 14, 2016

       Before: Barry G. Silverman, Raymond C. Fisher
            and Paul J. Watford, Circuit Judges.

                       Per Curiam Opinion




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                        FUENTES V. LYNCH

                            SUMMARY**


                             Immigration

    The panel dismissed in part and denied in part Juan Carlos
Fuentes’ petition for review of the Board of Immigration
Appeals’ decision denying his cancellation of removal
application for failure to establish that he resided
continuously in the United States for seven years after
having been “admitted in any status” pursuant to 8 U.S.C.
§ 1229b(a)(2).

    The panel held that an applicant has not been “admitted
in any status” for purposes of establishing the requisite
residency by virtue of being listed as a derivative beneficiary
on a parent’s applications for asylum and relief under the
Nicaraguan Adjustment and Central American Relief Act.
The panel further held that an applicant’s receipt of
authorization to work in the United States under 8 C.F.R.
§ 274a.12(c) would also not establish admission.

    The panel dismissed the petition in part, holding that it
lacked jurisdiction over Fuentes’ contention that he was
“admitted in any status” based on the years of presence he
established in connection with his own NACARA
application, for failure to exhaust administrative remedies.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     FUENTES V. LYNCH                       3

                        COUNSEL

Kiran Nair, Law Office of Kiran Nair, Orange, California, for
Petitioner.

Walter Bocchini, Trial Attorney; Linda S. Wernery, Assistant
Director; Stuart F. Delery, Assistant Attorney General; Office
of Immigration Litigation, United States Department of
Justice, Washington, D.C.; for Respondent.


                         OPINION

PER CURIAM:

    Juan Carlos Fuentes petitions for review of the decision
of the Board of Immigration Appeals (BIA) dismissing his
appeal of the decision of the Immigration Judge (IJ) denying
his application for cancellation of removal under 8 U.S.C.
§ 1229b(a). Applying Medina-Nunez v. Lynch, 788 F.3d
1103 (9th Cir. 2015), and In re Reza-Murillo, 25 I. & N. Dec.
296 (BIA 2010), we hold the BIA properly concluded Fuentes
was not “admitted in any status” for purposes of cancellation
of removal when he was listed as a derivative beneficiary on
his mother’s asylum and Nicaraguan Adjustment and Central
American Relief Act (NACARA) applications and received
work authorization in the United States. We dismiss in part
and deny in part the petition for review.

    To be eligible for cancellation of removal, Fuentes had to
establish he “resided in the United States continuously for 7
years after having been admitted in any status.” 8 U.S.C.
§ 1229b(a)(2) (emphasis added). Fuentes, who entered the
United States without inspection in 1996, was admitted in
4                    FUENTES V. LYNCH

2004, when he was granted legal permanent resident (LPR)
status. His continuous residence ended in 2009, when he
committed a controlled substance offense, so he does not
satisfy the seven years of continuous residency requirement.

    Fuentes contends he does satisfy the requirement because
he should be deemed to have been “admitted in any status”
when his mother listed him as a derivative beneficiary on her
asylum and NACARA applications and when, as an
applicant, he received authorization to work in the United
States. He relies principally on Garcia-Quintero v. Gonzales,
455 F.3d 1006, 1009 (9th Cir. 2006), holding individuals
accepted into the Family Unity Program (FUP) are “admitted
in any status” for purposes of § 1229b(a)(2), and Garcia v.
Holder, 659 F.3d 1261, 1263 (9th Cir. 2011), holding
individuals paroled as Special Immigrant Juveniles under
8 U.S.C. § 1255(h) are “admitted in any status” for purposes
of § 1229b(a)(2).

    In Medina-Nunez v. Lynch, 788 F.3d 1103, 1105 (9th Cir.
2015), however, we afforded Chevron deference to In re
Reza-Murillo, 25 I. & N. Dec. 296 (BIA 2010). In Reza-
Murillo, the BIA held, contrary to Garcia-Quintero, that
individuals accepted into the FUP are not considered
“admitted in any status” for purposes of cancellation of
removal. See Reza-Murillo, 25 I. & N. Dec. at 299. The BIA
recognized there may be cases in which there are “compelling
reasons,” id., to deem individuals “admitted in any status”
notwithstanding their lack of admission under 8 U.S.C.
§ 1101(a)(13)(A) (“The terms ‘admission’ and ‘admitted’
mean, with respect to an alien, the lawful entry of the alien
into the United States after inspection and authorization by an
immigration officer.”), such as with persons granted LPR
status, see In re Rosas-Ramirez, 22 I. & N. Dec. 616 (BIA
                     FUENTES V. LYNCH                       5

1999). See id. at 299–300. But the Board concluded such
reasons did not exist in the case of FUP participants. See id.
In Medina-Nunez, 788 F.3d at 1105, we afforded Chevron
deference to Reza-Murillo, abrogating Garcia-Quintero, and
held acceptance into the FUP does not constitute admission
for purposes of § 1229b(a)(2).

    Individuals in Fuentes’ position, who have been listed as
derivative beneficiaries on a parent’s asylum and NACARA
applications and who have been afforded authorization to
work in the United States, have no stronger claim to having
been “admitted” into the United States than individuals
accepted into the FUP. FUP participants have not merely
applied for, but have been accepted into, a special
immigration status. See Garcia-Quintero, 455 F.3d at 1009.
They have protection against removal, freedom to travel
outside the United States, work authorization under 8 C.F.R.
§ 274a.12(a)(14) and status recognition under a federal
regulation, 8 C.F.R. § 236.16. See id. at 1009–10, 1017–18.
Because Fuentes enjoyed fewer benefits than FUP
participants, his claim to admission is no greater than – and
in fact is weaker than – persons accepted into the FUP. Thus,
under Reza-Murillo and Medina-Nunez, he was not “admitted
in any status” before he obtained LPR status in 2004. The
BIA therefore properly dismissed Fuentes’ appeal from the
IJ’s denial of his application for cancellation of removal.

   Even under our pre-Medina-Nunez case law, which
remains controlling precedent to the extent it is consistent
with Reza-Murillo, Fuentes’ contention that he was “admitted
in any status” because he was listed as a derivative
beneficiary on his mother’s asylum and NACARA
applications would be unpersuasive. See, e.g., Vasquez de
Alcantar v. Holder, 645 F.3d 1097, 1103 (9th Cir. 2011)
6                    FUENTES V. LYNCH

(noting the submission of an application for adjustment of
status “does not connote that the alien’s immigration status
has changed, as the very real possibility exists that the
[government] will deny the alien’s application altogether”
(quoting United States v. Elrawy, 448 F.3d 309, 313 (5th Cir.
2006))); Sudomir v. McMahon, 767 F.2d 1456, 1462 (9th Cir.
1985) (with respect to asylum applicants who enter or remain
in the United States illegally and then apply for asylum,
“[t]heir presence is tolerated during the period necessary to
process their applications” but “it has not been legitimated by
any affirmative act”). Nor would his work authorization
under 8 C.F.R. § 274a.12(c) establish his admission. See
Guevara v. Holder, 649 F.3d 1086, 1091–92 (9th Cir. 2011)
(noting distinctions between work authorization under
8 C.F.R. § 274a.12(a) and (c) and holding an individual is not
“admitted in any status” merely because he or she has been
granted work authorization).

    Finally, to the extent Fuentes contends he was “admitted
in any status” based on the seven years of presence he
established in connection with his own NACARA
application, this argument is not before us because it was not
presented to the BIA. See Tijani v. Holder, 628 F.3d 1071,
1080 (9th Cir. 2010) (“We lack jurisdiction to review legal
claims not presented in an alien’s administrative proceedings
before the BIA.”).

  PETITION DISMISSED IN PART AND DENIED IN
PART.